                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY


   DEBORAH LAUFER,                    No. 1:20-cv-06438-NLH-KMW
                  Plaintiff,

           v.                         OPINION
   BUENA MOTEL CORP,

                  Defendant.


ATTORNEYS:

TRISTAN WADE GILLESPIE
600 BLAKENHAM COURY
JOHNS CREEK, GA 30022

     Attorney for Plaintiff Deborah Laufer

HILLMAN, District Judge

     This matter comes before the Court on a motion by Plaintiff

Deborah Laufer for default judgment.    Plaintiff’s complaint

brings a claim against Defendant Buena Motel Corp for violations

of the Americans with Disabilities Act, 42 U.S.C. § 12101

(“ADA”).    For the reasons outlined below, the Plaintiff has not

met her burden of establishing standing.    The Court will

therefore deny the Plaintiff’s motion for default judgment and

grant Plaintiff leave to file an Amended Complaint curing the

deficiencies outlined in this Opinion.
                              BACKGROUND

     Plaintiff is a native of Florida and qualifies as an

individual with disabilities under the Americans with

Disabilities Act.    (ECF No. 1 at ¶ 1).   Plaintiff is not able to

walk more than a few steps without assistive devices, such as a

wheelchair or cane, and has limited use of her hands.    Id.   When

travelling, she requires accessible handicap parking spaces,

amenities that are sufficiently within her reach, sinks that do

not have unwrapped pipes and that are at the proper height to

allow her to put her legs underneath, and doorways with proper

clearance.   Id.   Plaintiff describes herself as a “tester” for

ensuring whether places of public accommodation and their

websites are ADA-compliant.    Id. at ¶ 2.

     Defendant owns a place of lodging in Buena, New Jersey, and

is therefore required to comply with the ADA standards for

places of public accommodation.    Id. at ¶ 6.   In particular, 28

C.F.R. § 36.302(e)(1) requires that:


     A public accommodation that owns, leases (or leases to), or
     operates a place of lodging shall, with respect to
     reservations made by any means, including by telephone, in-
     person, or through a third party –

     (i) Modify its policies, practices, or procedures to ensure
     that individuals with disabilities can make reservations
     for accessible guest rooms during the same hours and in the
     same manner as individuals who do not need accessible
     rooms;



                                  2
     (ii) Identify and describe accessible features in the
     hotels and guest rooms offered through its reservations
     service in enough detail to reasonably permit individuals
     with disabilities to assess independently whether a given
     hotel or guest room meets his or her accessibility needs;

     (iii) Ensure that accessible guest rooms are held for use
     by individuals with disabilities until all other guest
     rooms of that type have been rented and the accessible room
     requested is the only remaining room of that type; (iv)
     Reserve, upon request, accessible guest rooms or specific
     types of guest rooms and ensure that the guest rooms
     requested are blocked and removed from all reservations
     systems; and

     (v) Guarantee that the specific accessible guest room
     reserved through its reservations service is held for the
     reserving customer, regardless of whether a specific room
     is held in response to reservations made by others.

Id. at ¶ 7.   28 C.F.R. §36.302(e)(1)(i)-(v).

     Defendant, either by itself or through a third party,

implemented, operates, controls, or maintains online reservation

listings on websites booking.com, priceline.com, agoda.com,

hotels.com, expedia.com, and orbitz.com.   (ECF No. 1 at ¶ 9).

Plaintiff visited these websites on May 9, 2020 to review and

assess the Defendant’s accessibility features and to ascertain

whether the property met the requirements under the ADA.    Id. at

¶ 10.   However, Plaintiff was unable to make such an assessment

because the websites did not identify or allow for reservations

of accessible guest rooms or provide sufficient information

regarding accessibility at the hotel.   Id.   Plaintiff claims

that she intends to revisit the websites in the near future to

test for compliance and to reserve a guest room at the

                                 3
Defendant’s motel, and claims that because she remains

continuously aware that the websites are non-compliant, it would

be futile to revisit the websites unless she is willing to

suffer additional discrimination.      Id. at ¶¶ 11-12.

     Plaintiff filed suit on March 27, 2020, alleging harm to

herself and others similarly situated as a result of the

Defendant’s continued discrimination.      Id. at ¶ 19.   Plaintiff

seeks injunctive relief requiring the Defendant to alter its

listings on the described websites to comply with 28 C.F.R. §

36.302(e) or to delist the properties from those websites until

the Defendant cures its ADA violations, and attorney’s fees,

costs, and litigation expenses pursuant to 42 U.S.C. § 12205.

Id. at ¶¶ 19-20.   Defendant Buena Motel, despite being served

with the Complaint, has not filed an answer or otherwise

defended itself in this matter.    (ECF No. 3).    On August 22,

2020, the Plaintiff filed a request for entry of default as to

Defendants, (ECF. No. 4) which she then followed by filing the

present motion for default judgment, which Defendant has not

opposed.   (ECF No. 7).   The time for opposing the motion has

since passed, and the motion is therefore ripe for adjudication.

                             DISCUSSION

I.   Subject Matter Jurisdiction

     This Court has subject matter jurisdiction pursuant to 28

U.S.C. § 1331 because the Plaintiff is alleging a federal cause

                                   4
of action under 42 U.S.C. § 123182(a) of the Americans with

Disabilities Act.

II.   Legal Standards for Motion for Default

  A. Default

      Before the Court can enter a default judgment, the Clerk

must enter a default when “the party against whom a judgment for

affirmative relief is sought has failed to plead or otherwise

defend, and that failure is shown by affidavit or otherwise.”

Fed. R. Civ. P. 55(a).   The Clerk properly entered a default

against Defendant on April 6, 2021.

  B. Default Judgment

      The court is authorized to enter a default judgment on a

plaintiff’s motion against a properly served defendant who fails

to file a timely responsive pleading.   Fed. R. Civ. P. 55(b)(2).

Chanel v. Gordashevsky, 558 F.Supp.2d 532, 535 (D.N.J.

2008) (citing Anchorage Assocs. v. Virgin Is. Bd. Of Tax.

Rev., 922 F.2d 168, 177 n.9 (3d Cir. 1990)).   The decision to

enter a default judgement is left to the discretion of the

court; however, the Third Circuit has articulated its

“preference that cases be disposed of on the merits whenever

practicable.”   Hritz v. Woma Corp., 732 F.2d 1178, 1180-81 (3d

Cir, 1984).

      In assessing a motion for default judgment, the court

should accept as true all well-pleaded factual allegations –

                                 5
 other than those regarding damages - but is not required to

 accept the Plaintiff’s legal conclusions.   Dempsey v. Pistol

 Pete’s Beef N Beer, LLC, No. 08-5454, 2009 WL 3584597, at *3

 (Oct. 26, 2009).   Three factors guide whether a default

 judgement should be granted: (1) prejudice to the plaintiff if

 the default is denied, (2) whether the defendant appears to have

 a litigable defense, and (3) whether the defendant’s delay is

 due to culpable conduct.   Chaberlain v. Giampapa, 210 F.3d 154,

 164 (3d Cir. 2000).   However, before determining whether a

 Plaintiff is entitled to default judgment, the court must first

 review whether the Complaint demonstrates a valid cause of

 action.   Richardson v. Cascade Skating Rink, No. 19-08935, 2020

 WL 7383188, at *2 (D.N.J. Dec. 16, 2020).

III.   Analysis

       As explained above, Plaintiff here moves for default

 judgment on her ADA claim.   Title III of the ADA prohibits

 discrimination against individuals on the basis of disability in

 places of public accommodation and provides parties who have

 experienced disability discrimination with a private cause of

 action for injunctive relief.   42 U.S.C. § 12188 (a)(2).    To

 succeed on a claim under the ADA, the plaintiff must prove (1)

 discrimination on the basis of a disability; (2) in the full and

 equal enjoyment of goods, services, facilities, privileges,

 advantages, or accommodations of any place of public

                                  6
accommodation; (3) by the public accommodation’s owner, lessor,

or operator.   Dempsey, 2009 WL 3584597, at *3 (citing Bowers v.

Nat. Collegiate Athletic Ass’n, 118 F. Supp. 2d 494, 514 (D.N.J.

2000)).

     The first step in the Court’s analysis of a motion for

default judgment is a determination of whether Plaintiff has

stated a valid cause of action.    Here, however, Plaintiff’s

Complaint runs into a fundamental defect before the relevant

factors for stating a valid ADA claim can even be addressed.

Article III of the United States Constitution limits the

exercise of judicial power to cases and controversies.     Clapper

v. Amnesty Int’l USA, 568 U.S. 398, 408 (2013).    This Court can

only reach the question of whether Plaintiff is entitled to the

injunctive relief requested after it is satisfied that the

Plaintiff has standing to bring this suit in the first place.

Dempsey, 2009 WL 3584597, at *3.

     The Third Circuit has expressed that to establish Article

III standing a plaintiff:

     (1) must have suffered an injury in fact - an
     invasion of a legally protected interest which is
     (a) concrete and particularized and (b) actual or
     imminent, not conjectural or hypothetical; (2)
     there must be a causal connection between the
     injury and the conduct complained of-the injury has
     to be fairly traceable to the challenged action of
     the defendant and not the result of the independent
     action of some third party not before the court;
     and (3) it must be likely, as opposed to merely


                                   7
     speculative, that the injury will be redressed by
     a favorable decision.

Ballentine v. United States, 486 F.3d 806, 814 (3d Cir. 2007).

     Although a plaintiff must prove all three elements in order

to establish standing, the injury-in-fact element is often

determinative.   Toll Bros., Inc. v. Twp. of Readington, 555 F.3d

131, 138 (3d Cir.2009).   A concrete and particularized injury

must be more than a violation of a statute or regulation – the

plaintiff must have suffered a concrete injury.    Laufer v. Aark

Hospitality Holding, LLC, No. 20-5648, 2021 WL 486902 at *4

(Feb. 10, 2021).   The Third Circuit has stated that to

constitute actual or imminent injury, the harm must be distinct

and personal to the plaintiff.   Brown v. Showboat Atlantic City

Propco, LLC, No. 08-5145, 2010 WL 5237855, at *8 (D.N.J. Dec 16,

2010) (citing Toll Bros., Inc. v. Twp. of Readington, 555 F.3d

131, 138 (3d Cir. 2009)).   The focus of the analysis should not

be on whether the defendant violated the ADA, but rather on

whether the plaintiff suffered an injury.   Id.   (citing Doe v.

Nat’l Bd. of Med. Exam’rs, 199 F.3d 146, 153 (3d. Cir. 1999)).

Prior exposure to wrongful conduct is not sufficient for a claim

for injunctive relief. Brown v. Fauver, 819 F.2d 395, 400 (3d

Cir. 1987).

     Plaintiff’s allegation that she plans to avail herself of

the accommodations of the property satisfies the “concrete and


                                 8
particularized” prong of the injury-in-fact requirement.       In a

recent case also involving an ADA tester, Alberto Hernandez v.

Caesars License Company d/b/a Harrah’s Resort Atlantic City, the

court determined that the plaintiff’s alleged harm was not

concrete because the website’s nondisclosure could only harm a

person with disabilities who was actually looking for a place to

stay, and the plaintiff did not allege any intent to do so.       No.

19-06090, 2019 WL 4894501 at *3 (D.N.J. Oct. 4, 2019).      Unlike

that case, Plaintiff here has alleged her intent to avail

herself of the property’s accommodations, (ECF No. 1 at ¶ 11),

and can thus show harm from Defendant’s impeding her ability to

make an informed decision.     Laufer, 2021 WL 486902 at *4.

     However, that is not the only standing-related hurdle

Plaintiff must overcome to pursue her requested injunctive

relief.    While Plaintiff has met the burden of alleging a

concrete injury — and this Court has no difficulty in finding

that she has demonstrated the traceability and redressability

elements of Article III standing as well — she has not met the

additional threshold of sufficiently establishing the likelihood

of future injury required for standing for a claim for

injunctive relief.    A defendant’s conduct only warrants

injunctive relief if it is accompanied by continuing adverse

effects.    Id. at *5.   In order to establish standing to seek

injunctive relief, a plaintiff has to demonstrate both past

                                   9
injury due to ADA discrimination and future injury by showing

that the injury is likely to reoccur when the plaintiff returns

to the place of discrimination.    Indep. Project, Inc. v. Shore

Point Plaza, LLC, No. 18-15048, 2020 WL 6363714, at *2 (D.N.J.

Oct. 29, 2020).   It is insufficient for the plaintiff to allege

vague, “some day” allegations of future harm.    Id. (quoting

Lujan v. Defs. Of Wildlife, 504 U.S. 555, 560-61 (1992)).

     In Laufer v. Aark Hospitality Holding, another judge of

this court addressed a motion for default judgment from the same

plaintiff with identical factual allegations against a different

defendant.   2021 WL 486902, at *5.    Judge Kugler held there that

Plaintiff lacked standing for her ADA claim because her

allegation of future injury was conclusory and vague.    Id.

Plaintiff’s allegations were identical to those she has put

forward in the present case: “[i]n the near future, Plaintiff

intends to utilize the websites and/or online reservations

system in order to test them for compliance . . . . and/or to

utilize the websites to reserve a guest room and otherwise avail

herself of the . . . . accommodations of the Property.”    (Laufer

v. Aark Hospitality, Case No. 20-5648, ECF No. 1 at ¶ 11).      The

Laufer court determined that this was a vague “some day”

allegation, with no additional factual details alleged to make

it plausible, and thus held that it was not sufficient to



                                  10
establish the actual or imminent injury required for Article III

standing.   Id.

     Specifically, Judge Kugler noted that without facts

supporting the allegation that a plaintiff plans to revisit the

website, such as having a particular system to routinely do so,

the allegation that Plaintiff “intends to utilize” the websites

“[i]n the near future” is too vague to establish standing for

injunctive relief.   Id. (citing Kennedy v. Floridian Hotel, Inc,

No. 1:18-CV-20839-UU, 2018 WL 10601977, at *9-*10 (S.D. Fla.

Dec. 7, 2018) (dismissing the plaintiff’s claim for lack of

standing where she had no system to revisit the Defendant’s

websites in the future as a tester)).

     The Court here reaches the same conclusion.    As stated

above, Plaintiff’s Complaint is nearly identical to the

complaint she filed in Laufer, with the exact same factual

allegations regarding future plans and only the party names and

addresses swapped out.   (See ECF No. 1 at ¶ 11).   As in Laufer,

Plaintiff has not put forth any facts to make plausible her

claim that she will return to the websites and suffer subsequent

future harm.   Plaintiff has not claimed that she has any system

to return to the websites to check for compliance, and in fact,

the Complaint explicitly states that “it would be a futile

gesture to return to the websites.”   (Id at ¶ 15).   She has



                                11
therefore not shown the imminent injury required for standing on

a claim for injunctive relief.

     Plaintiff’s lack of standing is only further underscored by

the fact that she has not been to the property and has not

sufficiently claimed concrete plans to visit in the future.

Courts in this District generally look to four factors to

determine a plaintiff’s likelihood of returning to a place of

public accommodation: “(1) the plaintiff’s proximity to the

defendant’s place of public accommodation; (2) the plaintiff’s

past patronage; (3) the definitiveness of the plaintiff’s plan

to return; and (4) the plaintiff’s frequency of nearby travel.”

Indep. Project, Inc., 2020 WL 6363714, at *2 (quoting Dempsey,

2009 WL 35844597, at *4).   Since Plaintiff has not previously

been to the property these factors do not directly map on to the

present case; however, she alleges that she intends to avail

herself of the accommodations of the property and therefore the

factors can be useful in demonstrating the plausibility of

Plaintiff’s return to the websites for this purpose and thus the

likelihood that she will suffer future harm.

     The Court finds that Plaintiff has again not demonstrated

that a future injury is likely to occur, and therefore does not

have standing to seek injunctive relief under Title III.    Under

the first factor, there are no allegations in the Complaint that

Plaintiff lives near Quality Rodeway Inn & Suites Buena in

                                 12
Buena, NJ.   (ECF No. 1 at ¶ 3).    Plaintiff lives in Pasco

County, Florida, id. at ¶ 1, and courts in this District have

noted that, in general, “as the distance between a plaintiff’s

residence and a public accommodation increases, the potential

for occurrence of future harm decreases.”     Disabled Patriots of

Amer., Inc. v. City of Trenton, No. 07-CV-3165, 2008 WL 4416459,

at *4 (D.N.J. Sept. 24, 2008).     Under the second and fourth

factors, Plaintiff has not alleged that she has ever visited the

property before and has not claimed to have traveled nearby.

(ECF No. 1).    The third factor, the definitiveness of the

plaintiff’s plan to return, is primarily at issue in this case.

As in Laufer, “Plaintiff’s vague and indeterminant allegation

that ‘in the near future,’ she will visit Defendant’s website

and otherwise avail herself of the accommodations offered is

insufficient to establish an ‘actual or imminent injury’ because

there are no facts to make this allegation plausible.”     2021 WL

486902 at *5.    The absence of an allegation that Plaintiff has

been to the property and of any sufficiently concrete plans to

go to the property undermining her conclusory allegation that

she intends to return to the websites for the purpose of

availing herself of the property’s accommodations.   1




1 The Court notes that the present case and the case that came
before Judge Kugler are not the only cases in which Plaintiff
filed claims on the same issue with similar language. Plaintiff
filed 60 nearly identical cases in the Northern District of New
                                   13
     Plaintiff has therefore failed to demonstrate the

likelihood of future injury needed to establish Article III

standing to assert a claim for injunctive relief.   Accordingly,

Plaintiff’s motion for default judgment will be denied for lack

of standing.   Importantly, “standing is a jurisdictional matter”

which must be sufficiently established “to warrant [Plaintiff’s]

invocation of federal-court jurisdiction and to justify exercise

of the court's remedial powers on [her] behalf.”    In re Schering

Plough Corp. Intron/Temodar Consumer Class Action, 678 F.3d 235,

243-44 (3d Cir. 2012).   However, while Plaintiff’s Complaint as

currently pled fails to establish standing, the Court recognizes

that Plaintiff may still be capable of putting forth sufficient

factual allegations to demonstrate that she has standing to seek

injunctive relief.   The Court will therefore grant Plaintiff

leave to amend her Complaint to attempt to cure the deficiencies

outlined in this Opinion and properly establish standing.

                            CONCLUSION

     For the reasons outlined above, the Plaintiff’s motion for

Default Judgment (ECF No. 7) will be denied without prejudice.

The Court will direct Plaintiff to file an Amended Complaint




York, and that court dismissed the majority of these cases for
lack of standing. The Northern District of New York permitted
Plaintiff to amend her complaints within 30 days and closed the
cases if she failed to do so. Laufer v. Laxmi & Sons, LLC, No.
1:19-CV-1501, 2020 WL 6940734 (N.D.N.Y. Nov. 19, 2020).
                                14
within thirty (30) days, demonstrating Plaintiff’s standing to

pursue the injunctive relief requested here.   If Plaintiff fails

to do so, her Complaint will be dismissed by the Court for lack

of subject matter jurisdiction pursuant to Fed. R. Civ. P.

12(h)(3).

     An appropriate Order will be entered.



Date: July 6, 2021                     /s Noel L. Hillman
At Camden, New Jersey               NOEL L. HILLMAN, U.S.D.J.




                               15
